DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that allowable subject matter has been indicated with respect to claims 8 and 16 upon further review. 
New 112(b) rejections and claim objections upon further review.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
The limitation “to the a final predetermined amount” in claim 1 should read –to a final predetermined amount—
In claim 9, the limitation “the ultrasound probe” should read –an ultrasound probe—3.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “compression device” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to apply a force”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a plate (PGPub [0122] and fig. 18 (1718)) or pair of plates (PGPub [0049] and fig. 19) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “data processing unit” in claims 1 and 16 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to receive signal outputs”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0149]) for performing functions disclosed in [0134]-[0136] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “automated compression device” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to apply a force”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a plate (PGPub [0122] and fig. 18 (1718)) or pair of plates (PGPub [0049] and fig. 19) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a value of loss angle parameter”. It is unclear if this is the same a value of the same loss angle parameter as recited in claim 2, or if this is a different a value of a different loss angle parameter. For examination purposes, it has been interpreted to mean any a value of any loss angle parameter, however, clarification is required.
Claim 5 recites the limitation “a complex shear modulus”. It is unclear if this is the same complex shear modulus as recited in claim 2, or if this is a different complex shear modulus. For examination purposes, it has been interpreted to mean any complex shear modulus, however, clarification is required. 
Claim 5 recites the limitation “in a sub-Hertz frequency range”. It is unclear if this is the same range of frequencies recited in claim 3 and the limitation is attempting to further define the range of frequencies to be “sub-hertz” or if this is a different frequency range. For examination purposes, it has been interpreted to mean any frequency range, however, clarification is required.
Claims 8 and 16 recite the limitation “an ultrasound image frame”. It is unclear if this is one of the ultrasound image data frames of claims 1 and 9 respectively or if this is a different frame. For examination purposes, it has been interpreted to mean any ultrasound image frame, however, clarification is required.  
Claim 13 recites the limitation “loss angle parameter”. It is unclear if this is the loss angle parameter of claim 12 or a different loss angle parameter. For examination purposes, it has been interpreted to mean any loss angle parameter, however, clarification is required. 
Claim 16 recites the limitation “the data-processing unit of the system”. It is unclear if the data processing unit is the programable computer processor of claim 9 or a different data-processing unit and it is further unclear if the system is the ultrasound imaging system of claim 9 or a different system. In other words, it is unclear if the claim is attempting to further define the ultrasound imaging system to have a data-processing unit which may or may not be the programmable computer processor of claim 9. For examination purposes, it has been interpreted to mean any data-processing unit of any system, however, clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 20140206995 A1), hereinafter Oikawa in view of Nagae et al. (US 20140221833 A1), hereinafter Nagae and NPL Amador et al. (Loading ramp effects in uniaxial compression creep device), hereinafter Amador.
Regarding claim 1, 
Oikawa teaches a system (at least fig. 1 and corresponding disclosure in at least [0027]) for ultrasound imaging of a compressed target object (see at least fig. 1 (4) and corresponding disclosure in at least [0027]), the system comprising: 
a compression device (at least fig. 1 (13) and corresponding disclosure in at least [0027]) wherein the compression device is configured to vary an amount of force at a rate from an initial amount to a final predetermined amount, and, once the final predetermined amount is reached, to maintain said force at a substantially constant level ([0028] which discloses after the pressure is applied on the specimen from the probe is instantaneously increased (i.e. varied from an initial amount) to a certain pressure value (i.e. to a final predetermined amount)… the certain pressure value is held for a certain period of time (i.e. maintained at a substantially constant level))
an ultrasound probe (at least fig. 1 (1, 3, and 13) and corresponding disclosure in at least [0027]. Examiner notes the combination of elements is considered the ultrasound probe in its broadest reasonable interpretation) including an ultrasound transducer (at least fig. 1 (2) and corresponding disclosure in at least [0027]), said probe (1, 3, and 13) mechanically associated with the compression device (13) (see at least fig. 1 which depicts the compression device 13 mechanically associated with the probe (1, 3, and 13) and configured to receive an ultrasound wave from the target object during a duration of time while the compression device holds the ultrasound probe in contact with the target object and while said force is being applied to the target object ([0027] which discloses the transducer array  is a conversion element serving as both a unit that transmits the ultrasonic waves… to a specimen 4.. and a unit  that receives the ultrasonic waves… reflected from the specimen and [0051] which discloses the measurement of the strain in the specimen is started immediately after the start of the stepwise pressurization and [0052] which discloses the strain in the specimen is measured by transmission and reception of the ultrasonic waves. Examiner notes the probe (1, 13, and 3) are held in contact with the target object during the force application) 
an ultrasound imaging system (at least fig. 1 (5-6 and 9) and corresponding disclosure in at least [0027]) cooperated with the ultrasound probe (1) and configured to record a sequence of ultrasound image data frames during said duration of time ([0069] which discloses the reception unit 6 converts the reception signal into multiple time-series digital signals and performs phasing addition to the digitized reception signal in order to generate a reception beam signal (i.e. record ultrasound image data) and [0075] which discloses a set of reception beam signals acquired in a single beam scanning process composes frame reception beam signal data corresponding to the tomographic image at a certain point in time. Different pieces of frame reception beam signal data correspond to the beam scanning processes at different points in time and [0091] which discloses the tomographic strain distribution data set is composed of multiple beam strain distribution data sets corresponding to the respective reception beam signals at each time. And Repeating the beam scanning allows the multiple tomographic strain distribution data sets corresponding to the scanning processes at different points of time to be acquired) wherein the ultrasound image data frames represent a region of interest (ROI) of said target object ([0025] which discloses a tomographic image of a region to be diagnosed in a specimen)
a compression device controller (at least fig. 1 (11 and 12) and corresponding disclosure in at least [0027]), operably cooperated with the compression device (see at least fig. 1) and including electronic circuitry programmed to set and control the rate the compression device ([0027] which discloses the pressure driving unit 12 controls the compression pressure applied on the specimen 4 on the compression plates 13 (examiner notes this would include the rate at which the pressure is applied); and to synchronize an operation of the compression device with an operation of the ultrasound imaging system ([0059] which discloses the control unit controls the pressure so that the stepwise pressurization is performed and [0068] which discloses the control unit controls the transmission unit to transmit the ultrasonic wave transmission beam and [0116] which discloses since the load on the compression plate from the pressure driving unit is kept at a constant value by the control unit while the strain on the cross section is being measured by the beam scanning at each probe position. Examiner thus notes that the control unit synchronizes an operation of the compression device with an operation of the ultrasound imaging system such that the beam scanning (and measurement) occurs during the pressurization); and
a data-processing unit (at least fig. 1 (7-9) and corresponding disclosure in at least [0027]) configured to receive signal outputs produced at least by the ultrasound imaging system (5-6) ([0078] which discloses the strain distribution detecting unit includes the memory circuity storing multiple pieces of frame reception beam signal data (i.e. signal outputs produced by the reception circuit 6) to determine, based on said signal outputs, a value of local stress of the target object at each target object point that has been imaged, with the ultrasound imaging probe (1), as a function of time ([0092] which discloses the extracting the variation with time of the strain of the specimen at each position in the depth direction at the corresponding beam position and further discloses this processing is performed for all the points in the depth direction and at the position of each ultrasonic wave and all the position of the ultrasonic wave beams in the beam scanning  such that calculating the distribution of the ratio .tau. and the intercept (which use the strain calculation over time) at each point of on the cross section of the specimen).
It is unclear if the data-processing unit is configured to receive signal outputs produced at least by the ultrasound imaging system and the compression device controller to determine, based on said signal outputs, the value of the local stress. 
Nonetheless, Nagae in a similar field of endeavor involving ultrasonic stress measurement, teaches a data processing unit (at least fig. 1 (7-9) and corresponding disclosure in at least [0020]) configured to receive signal outputs produced at least by an ultrasound imaging system (at least fig. 1 (5-6) and corresponding disclosure in at least [0020]) and a compression device controller (at least fig. 1 (11 and 12) and corresponding disclosure in at least [0020] and [0099] which discloses driving the separate pressing unit from the control unit 11) and to determine, based on said signal outputs, a value of local stress ([0093] which discloses the control unit may cause the strain distribution detecting unit to operate (thus receiving a signal from the control unit and [0069] which discloses the strain distribution detecting unit (7) has a memory circuity for storing the plurality of reception beam signals and a correlation calculation circuit. [0103] which discloses a change over time of subject strain at each position in the depth direction at corresponding beam positions is extracted)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oikawa to include receiving signal outputs produced by the ultrasound imaging system and the compression device controller as taught by Nagae in order to control the operations of the strain distribution detecting unit accordingly. 

While Oikawa teaches instantaneously increasing the pressure to a certain pressure value ([0028]), it is unclear if the compression device is configured to vary an amount of force at a constant rate over a duration less than one second from the initial amount to the final amount.  
Amador, in a similar field of endeavor involving ultrasonic stress measurement,  teaches varying an amount of force at a constant rate (see annotated fig. 2B below (ramp at constant rate)) over a duration less than one second from an initial amount to a final predetermined amount (Examiner notes ramp varies an amount of force from an initial amount (e.g. 0) to a final predetermined amount (i.e. holding force (~3N)) in less than a second and as shown in fig. 2B the force variation is at a constant rate as depicted by the straight line) and once the final predetermined amount is reached, to maintain said force at a substantially constant level (see annotated fig. 2b below (hold))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Oikawa to include varying an amount of force at a constant rate over a duration less than one second as taught by Amador in order to provide an instantaneous pressure accordingly without any errors attributed by differing force rates. 

    PNG
    media_image1.png
    401
    434
    media_image1.png
    Greyscale

Annotated fig. 2(b)

Regarding claim 2, 
Oikawa, as currently modified, teaches the elements of claim 1 as previously stated. Oikawa further teaches assessing a distribution of the local stress in the target object (see at least fig. 3 and corresponding disclosure in at least [0054]), wherein the distribution of the local stress has been caused by the force applied to the target object with the use of the compression device (examiner notes the distribution of the local stress is caused by the force applied to the target object with the use of the compression device)
Oikawa, as currently modified, fails to explicitly teach wherein the system is configured to determine a value of loss angle parameter as a ratio of imaginary and real parts of a complex shear modulus of the target object that has been assessed independently from the distribution of the local stress in the target object.
Amador further teaches determining a value of loss angle parameter as a ratio of imaginary and real parts of the complex shear modulus of the target object (See at least equation 4 and corresponding disclosure in at least pg. 2321 left column which discloses the complex modulus is E* discloses calculating a loss tangent which is Re [E*]/ Im [E*]. Examiner notes a person having ordinary skill in the art would have recognized Re [E*] corresponds to the real parts of the complex shear modulus E* and Im [E*] corresponds to the imaginary parts of the complex shear modulus of the target object)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include determining a value of loss angle parameter as taught by Amador in order to evaluate viscoelastic tissue property metrics in addition to the stress evaluation performed by Oikawa. 

Regarding claim 3, 
Oikawa, as modified, teaches the elements of claim 2 as previously stated. Oikawa, as currently modified fails to explicitly teach wherein the data processing unit is configured to determine the loss angle parameter in a range of frequencies defined to allow a determination of viscoelasticity of the target object as a function of at least one of frequency and time. 
Amador further teaches wherein a data-processing unit is configured to determine the loss angle parameter in a range of frequencies (See at least fig. 4 or at least fig. 5(b)) defined to allow a determination of viscoelasticity of the target object as a function of at least one of frequency and time (Examiner notes that by evaluation the loss angle parameter in a range of frequencies the viscoelasticity of the target object would be determined as a function of at least frequency). Examiner notes a person having ordinary skill in the art would have recognized a data-processing unit for determining the loss angle parameters such that the computational plots of at least figs. 4 and 5 are generated. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include a frequency range as taught by Amador in order to evaluate the accuracy of the loss tangent at different frequencies.  

Regarding claims 5, 
Amador, as applied with respect to claim 3 above further teaches wherein the data-processing unit is configured to determine a value of loss angle parameter based on determining a complex shear modulus of the target object in a sub-Hertz frequency range (see at least fig. 5(b). examiner notes that in order to determine the loss tangent according to fig. 5(b) the complex shear modulus of each frequency in the sub-Hertz frequency range would be determined)

Regarding claim 6, 
Oikawa further teaches the ultrasound imaging system is configured to effectuate the following: (ii) to record the sequence of the image frames, each image frame representing a 2D image of the target object ([0081] which discloses allowing strain distribution on a two dimensional cross section occurring during different beam scanning processes to be detected. Additionally examiner notes that a tomographic image associated with a plurality of beam depths across a plurality of beams would necessarily represent a 2D image of the target object) 

Regarding claims 7, 
Oikawa, as modified, teaches the elements of claim 1 as previously stated. 
Oikawa further teaches calculating a young’s modulus and coefficient of viscosity at each ultrasonically-imaged point of the target object by using the local stress ([0027] which discloses the ultrasonic diagnostic apparatus uses the variation in the measured strain in the specimen, a saturation value of the strain of the viscoelasticity measurement reference layer, and the known modulus of elasticity of the viscoelasticity measurement reference layer to calculate the coefficient of viscosity of the specimen 4 and [0043] which discloses the ratio tau between the coefficient of viscosity and the young’s modulus is calculated from the variation in the strain in the specimen measured at the start of the stepwise pressurization and [0055] which discloses the ratios .tau. and the intercepts at the positions of the strains in the specimen 4 as shown in fig. 3)
And once the young’s modulus and coefficient of viscosity have been determined, calculate a viscoelasticity based on the modulus and coefficient of viscosity and form a map of said viscoelasticity across an imaged portion of the target object ([0100] which discloses the imaging unit generates a viscoelastic tomographic image in which the viscoelasticity in the specimen is reflected from multiple pieces of data about the distribution of the modulus of elasticity (i.e. young’s modulus [0099]) and the distribution of the coefficient of viscosity) 
Oikawa, as currently modified, fails to explicitly teach wherein the data-processing unit is programmed to perform at least one of the following (i) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object in frequency domain by directly converting values of local stress into Fourier domain; and (ii) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object from a profile of values of the local stress in time domain; and once the complex shear modulus has been determined, calculate a loss angle parameter based on a ratio of imaginary and real parts of the complex shear modulus and form a map of said loss angle parameter across an imaged portion of the target object.  
Amador further teaches a data processing unit programmed to perform calculating a complex shear modulus of the target object in frequency domain by directly converting values of stress into Fourier domain (at least pg. 2321 left column which discloses equation 2 for calculating the complex modulus which includes a Fourier transform of the creep compliance which includes a ratio of the strain response, and the applied stress (therefore the creep compliance and the strain response and applied stress are directly converted into the Fourier domain). Examiner notes a person having ordinary skill in the art would have recognized a data-processing unit for performing calculations such that the computational plots of at least figs. 4 and 5 are generated.
Once the complex shear modulus has been determined, calculate a loss angle parameter based on a ratio of imaginary and real parts of the complex shear modulus (See at least equation 4 and corresponding disclosure in at least pg. 2321 left column which discloses the complex modulus is E* discloses calculating a loss tangent which is Re [E*]/ Im [E*]. Examiner notes a person having ordinary skill in the art would have recognized Re [E*] corresponds to the real parts of the complex shear modulus E* and Im [E*] corresponds to the imaginary parts of the complex shear modulus of the target object) and form a map of said loss angle parameter (see at least fig. 5(b). Examiner notes plotting the loss angle parameter is considered a map in its broadest reasonable interpretation) across an imaged portion of the target object (examiner notes that the map is a plot of the loss angle parameter which is determined by imaging the target object, thus the map of the loss angle parameter across at least one imaged portion of the target object in its broadest reasonable interpretation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to calculate a complex shear modulus as taught by Amador each ultrasonically-imaged point of the target object in order to evaluate additional viscoelastic parameters (e.g. complex shear modulus and/or loss angle) at each ultrasonically imaged point, enhancing the viscoelastic evaluation of the target object by providing a larger number of parameters for evaluation. 
 It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include forming a map of said loss angle parameter as taught by Amador in order to evaluate the loss angle parameter at a plurality of frequencies in a frequency range.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa, Nagae, and Amador as applied to claim 1 above and further in view of Liberman et al. (US 20160153624 A1), hereinafter Liberman.
Regarding claim 4, 
Oikawa, as modified, teaches the elements of claim 1 as previously stated. Oikawa further teaches wherein the data processing unit (9) is further configured to perform filtering, from the signal outputs produced at least by the ultrasound imaging system (6) ([0070] which discloses the imaging unit 9 performs signal processing, such as… filter processing)
It is not clear if the filter processing includes filtering out, from the signal outputs produced at least by the ultrasound imaging system and the compression device controller, an interference signal caused by presence of at least one of a cardiac pulsation, breathing motion, residual effect of initial ramping of the compression device, and noise, by processing said signal outputs within a frequency range that is devoid of such interference signal. 
Nonetheless, Liberman, in a similar field of endeavor involving ultrasound imaging, teaches a data processing unit configured to perform to filter out, from signal outputs, an interference signal caused by presence of noise, by processing said signal outputs within a frequency range that is devoid of such interference signal ([0119] which discloses the signal processor may convert a focused digital signal received from the probe 100 into a signal which is in a proper form for image processing. For example, the signal processor may perform filtering to remove a noise signal outside of a desired frequency band)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oikawa, as currently modified, to include filtering the signal outputs as taught by Liberman, in order to ensure the reception signals are in proper form (Liberman [0118]) for further processing, thus enhancing the accuracy of the system by eliminating noise. 

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of  Amador.
Regarding claim 9, 
Oikawa teaches a method for ultrasound imaging of a compressed target object, the method comprising: 
with an automated compression device (at least fig. 1 (13) and corresponding disclosure in at least [0027] and [0059] which discloses the control unit controls the pressure so that the stepwise pressurization is performed in which pressure is applied on the specimen and the viscoelasticity measurement reference layer by the compression plates is varied. Examiner thus notes the compression device is automated by the control unit) applying force to the target object while varying said force from an initial amount to a final predetermined amount, and, once the final predetermined amount is reached, maintaining said force at a substantially constant level ([0028] which discloses after the pressure is applied on the specimen from the probe is instantaneously increased (i.e. varied from an initial amount) to a certain pressure value (i.e. to a final predetermined amount)… the certain pressure value is held for a certain period of time (i.e. maintained at a substantially constant level))
receiving an ultrasound wave from the target object, insonated with an ultrasound transducer (at least fig. 1 (2) and corresponding disclosure in at least [0027]) of the ultrasound probe (at least fig. 1 (1) and corresponding disclosure in at least [0027]) during a period of time while the target object is compressed with said force ([0027] which discloses the transducer array  is a conversion element serving as both a unit that transmits the ultrasonic waves… to a specimen 4.. and a unit  that receives the ultrasonic waves… reflected from the specimen and [0051] which discloses the measurement of the strain in the specimen is started immediately after the start of the stepwise pressurization and [0052] which discloses the strain in the specimen is measured by transmission and reception of the ultrasonic waves)
with an ultrasound imaging system (at least fig. 1 (5-6 and 9) and corresponding disclosure in at least [0027]) recording a sequence of ultrasound image data frames during said period , based on data from said ultrasound wave([0069] which discloses the reception unit 6 converts the reception signal into multiple time-series digital signals.. and performs phasing addition to the digitized reception signal in order to generate a reception beam signal (i.e. record ultrasound image data) and [0075] which discloses a set of reception beam signals acquired in a single beam scanning process composes frame reception beam signal data corresponding to the tomographic image at a certain point in time. Different pieces of frame reception beam signal data correspond to the beam scanning processes at different points in time and [0091] which discloses the tomographic strain distribution data set is composed of multiple beam strain distribution data sets corresponding to the respective reception beam signals at each time. And Repeating the beam scanning allows the multiple tomographic strain distribution data sets corresponding to the scanning processes at different points of time to be acquired), wherein the ultrasound image data frames represent a region of interest (ROI) of said target object ([0025] which discloses a tomographic image of a region (i.e. region of interest) to be diagnosed in a specimen)
with a programmable computer processor (at least fig. 1 (7-8) and corresponding disclosure in at least [0027]), operably cooperated with at least the compression device (13) and the ultrasound imaging system (5-6) (see at least fig. 1) determining a value of local stress at each target object point insonated with said ultrasound transducer, as a function of time ([0092] which discloses extracting the variation with time of the strain of the specimen at each position in the depth direction at the corresponding beam position and further discloses this processing is performed for all the points in the depth direction and at the position of each ultrasonic wave and all the position of the ultrasonic wave beams in the beam scanning  such that calculating the distribution of the ratio .tau. and the intercept (which use the strain calculation over time) at each point of on the cross section of the specimen).

While Oikawa teaches instantaneously increasing the pressure to a certain pressure value ([0028]), it is unclear if the compression device is configured to vary an amount of force at a constant rate over a duration less than one second from the initial amount to the final amount.  
Amador, in a similar field of endeavor involving ultrasonic stress measurement,  
Teaches varying an amount of force at a constant rate (see annotated fig. 2B above (ramp at constant rate)) over a duration less than one second from an initial amount to a final predetermined amount (Examiner notes ramp varies an amount of force from an initial amount (e.g. 0) to a final predetermined amount (i.e. holding force (~3N)) in less than a second and as shown in fig. 2B the force variation is at a constant rate as depicted by the straight line) and once the final predetermined amount is reached, to maintain said force at a substantially constant level (see annotated fig. 2b above (hold))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Oikawa to include varying an amount of force at a constant rate over a duration less than one second as taught by Amador in order to provide an instantaneous pressure accordingly without any errors attributed by differing force rates. 

Regarding claim 10, 
Oikawa, as currently modified, teaches the elements of claim 9 as previously stated. Oikawa further teaches further comprising assessing a distribution of the local stress in the target object (see at least fig. 3 and corresponding disclosure in at least [0054]), wherein the distribution of the local stress has been caused by the force applied to the target object with the use of the compression device (examiner notes the distribution of the local stress is caused by the force applied to the target object with the use of the compression device)
Oikawa, as currently modified, fails to explicitly teach further comprising assessing a value of loss angle parameter as a ratio of imaginary and real parts of a complex shear modulus of the target object that has been assessed based on said data and independently from the distribution of the local stress in the target object.
Amador further teaches determining a value of loss angle parameter as a ratio of imaginary and real parts of the complex shear modulus of a target object (See at least equation 4 and corresponding disclosure in at least pg. 2321 left column which discloses the complex modulus is E* discloses calculating a loss tangent which is Re [E*]/ Im [E*]. Examiner notes a person having ordinary skill in the art would have recognized Re [E*] corresponds to the real parts of the complex shear modulus E* and Im [E*] corresponds to the imaginary parts of the complex shear modulus of the target object) that has been assessed based on data from ultrasound (abstract which discloses an ultrasound method and pg. 2320 introduction which discloses an ultrasound transducer is used for compressing the tissue. Examiner thus notes a person having ordinary skill in the art would recognize collecting the data using ultrasound waves)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include determining a value of loss angle parameter as taught by Amador in order to evaluate additional viscoelastic tissue parameters enhancing the evaluation of the target object. 

Regarding claim 11, 
Oikawa, as modified, teaches the elements of claim 10 as previously stated. Oikawa, as currently modified, fails to explicitly teach further comprising assessing the loss angle parameter in a range of frequencies defined to allow a determination of viscoelasticity of the target object as a function of at least one of frequency and time. 
Amador further teaches assessing the loss angle parameter in a range of frequencies (See at least fig. 4 or at least fig. 5(b)) defined to allow a determination of viscoelasticity of the target object as a function of at least one of frequency and time (Examiner notes that by evaluation the loss angle parameter in a range of frequencies the viscoelasticity of the target object would be determined as a function of at least frequency)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include a frequency range as taught by Amador in order to evaluate the accuracy of the loss tangent at different frequencies.  

Regarding claim 14, 
Oikawa further teaches further comprising the following: 
With a portion of the ultrasound imaging system (5-6 and 9),
Recording the sequence of the image frames, each image frame representing a 2D image of the target object  ([0081] which discloses allowing strain distribution on a two dimensional cross section occurring during different beam scanning processes to be detected. Additionally examiner notes that a tomographic image associated with a plurality of beam depths across a plurality of beams would necessarily represent a 2D image of the target object)

Regarding claim 15,
Oikawa, as modified, teaches the elements of claim 9 as previously stated. 
Oikawa further teaches further comprising calculating a young’s modulus and coefficient of viscosity at each ultrasonically-imaged point of the target object by using the local stress ([0027] which discloses the ultrasonic diagnostic apparatus uses the variation in the measured strain in the specimen, a saturation value of the strain of the viscoelasticity measurement reference layer, and the known modulus of elasticity of the viscoelasticity measurement reference layer to calculate the coefficient of viscosity of the specimen 4 and [0043] which discloses the ratio tau between the coefficient of viscosity and the young’s modulus is calculated from the variation in the strain in the specimen measured at the start of the stepwise pressurization and [0055] which discloses the ratios .tau. and the intercepts at the positions of the strains in the specimen 4 as shown in fig. 3)
And once the young’s modulus and coefficient of viscosity have been determined, calculate a viscoelasticity based on the modulus and coefficient of viscosity and form a map of said viscoelasticity across an imaged portion of the target object ([0100] which discloses the imaging unit generates a viscoelastic tomographic image in which the viscoelasticity in the specimen is reflected from multiple pieces of data about the distribution of the modulus of elasticity (i.e. young’s modulus [0099]) and the distribution of the coefficient of viscosity) 
Oikawa, as currently modified, fails to explicitly teach wherein the data-processing unit is programmed to perform at least one of the following (i) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object in frequency domain by directly converting values of local stress into Fourier domain; and (ii) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object from a profile of values of the local stress in time domain; and once the complex shear modulus has been determined, calculate a loss angle parameter based on a ratio of imaginary and real parts of the complex shear modulus and form a map of said loss angle parameter across an imaged portion of the target object.  
Amador further teaches calculating a complex shear modulus of the target object in frequency domain by directly converting values of stress into Fourier domain (at least pg. 2321 left column which discloses equation 2 for calculating the complex modulus which includes a Fourier transform of the creep compliance which includes a ratio of the strain response, and the applied stress (therefore the creep compliance and the strain response and applied stress are directly converted into the Fourier domain) 
Once the complex shear modulus has been determined, calculating a loss angle parameter based on a ratio of imaginary and real parts of the complex shear modulus (See at least equation 4 and corresponding disclosure in at least pg. 2321 left column which discloses the complex modulus is E* discloses calculating a loss tangent which is Re [E*]/ Im [E*]. Examiner notes a person having ordinary skill in the art would have recognized Re [E*] corresponds to the real parts of the complex shear modulus E* and Im [E*] corresponds to the imaginary parts of the complex shear modulus of the target object) and form a map of said loss angle parameter (see at least fig. 5(b). Examiner notes plotting the loss angle parameter is considered a map in its broadest reasonable interpretation) across an imaged portion of the target object (examiner notes that the map is a plot of the loss angle parameter which is determined by imaging the target object, thus the map of the loss angle parameter across at least one imaged portion of the target object in its broadest reasonable interpretation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to calculate a complex shear modulus as taught by Amador each ultrasonically-imaged point of the target object in order to evaluate additional viscoelastic parameters (e.g. complex shear modulus and/or loss angle) at each ultrasonically imaged point, enhancing the viscoelastic evaluation of the target object by providing a larger number of parameters for evaluation. 
 It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include forming a map of said loss angle parameter as taught by Amador in order to evaluate the loss angle parameter at a plurality of frequencies in a frequency range.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa and Amador as applied to claim 9 above and further in view of Liberman.
Regarding claim 12, 
Oikawa, as modified, teaches the elements of claim 9  as previously stated. Oikawa further teaches further comprising filtering, from the signal outputs produced at least by the ultrasound imaging system (6) ([0070] which discloses the imaging unit 9 performs signal processing, such as… filter processing)
It is not clear if the filter processing includes filtering out, from the signal outputs produced at least by the ultrasound imaging system and the compression device controller, an interference signal caused by presence of at least one of a cardiac pulsation, breathing motion, residual effect of initial ramping of the compression device, and noise, by processing said signal outputs within a frequency range that is devoid of such interference signal. 
Nonetheless, Liberman, in a similar field of endeavor involving ultrasound imaging, teaches filtering out, from signal outputs, an interference signal caused by presence of noise, by processing said signal outputs within a frequency range that is devoid of such interference signal ([0119] which discloses the signal processor may convert a focused digital signal received from the probe 100 into a signal which is in a proper form for image processing. For example, the signal processor may perform filtering to remove a noise signal outside of a desired frequency band)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Oikawa, as currently modified, to include filtering the signal outputs as taught by Liberman, in order to ensure the reception signals are in proper form (Liberman [0118]) for further processing, thus enhancing the accuracy of the system by eliminating noise. 

Regarding claim 13, 
Amador, as applied with respect to claim 12 above further teaches further comprising determining a value of loss angle parameter based on determining a complex shear modulus of the target object in a sub-Hertz frequency range (see at least fig. 5(b). examiner notes that in order to determine the loss tangent according to fig. 5(b) the complex shear modulus of each frequency in the sub-Hertz frequency range would be determined).

Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 16 distinguish over the prior art of record. Examiner notes that while there is prior art (e.g. Waki (US 8734351 A1), which teaches marking a lesion area (see at least fig. 3 (ROI2) and corresponding disclosure in at least Col. 8 line 63-Col. 9 line 7) in an ultrasound image frame (the image for setting the ROIs can be a combined image obtained by superimposing a color elastic image on a monochrome B-mode image), acquired with an ultrasound imaging system, said marking provided as an external input to a data-processing unit of the system (Col. 8 line 63- Col. 9 line 7 which ROI1 and ROI2 are input from a keyboard 13 in white dotted lines, as shown in fig. 3), transferring said marking to a map of elasticity (see at least fig. 3) to identify said lesion area (ROI2) on the map (The image for setting the ROIs can be a combined image obtained by superimposing a color elastic image on a monochrome B-mode image); and determining a first average value of elasticity parameters with the lesion area of the map (See at least fig. 4 (ROI2_AVE) and corresponding disclosure in at least Col. 9 lines 25-40) and a second average value of elasticity parameters in a remaining portion of the map ((See at least fig. 4 (ROI1_AVE) and corresponding disclosure in at least Col. 9 lines 25-40). Examiner notes that it would not have been obvious to have combined such teaches with the teachings of Oikawa, as modified by Amador, such that markings of a lesion area would be transferred to the map of loss angle parameter as taught by Amador (which is depicted as a plot of loss angle as a function of frequency). Additionally, such a combination fails to teach “while not accounting for data at such points on the map at which a slope of time-dependence of said value of local stress has a negative sign”.
For at least these, reasons the cited prior art and the prior art collectively fail to teach the elements of claims 8 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793